Exhibit 10.2
SURMODICS, INC.
2009 EQUITY INCENTIVE PLAN
Incentive Stock Option Agreement

     
Full Name of Participant:
   
 
   
Number of Shares Covered:
  Grant Date:
 
   
Exercise Price Per Share:
  Expiration Date:
 
   
Exercise Schedule (cumulative):
   
 
   

                 Number of Share(s) as to Which
               Date(s) of Exercisability
                 Option Becomes Exercisable

This is an Incentive Stock Option Agreement (this “Agreement”), effective as of
the Grant Date specified in the table above, between SurModics, Inc., a
Minnesota corporation (the “Company”), and the Participant identified in the
table above.
Recitals
     WHEREAS, the Company maintains the SurModics, Inc. 2009 Equity Incentive
Plan (the “Plan”);
     WHEREAS, the Board of Directors of the Company has appointed the
Organization and Compensation Committee (the “Committee”) to administer the Plan
and determine the Awards to be granted under the Plan; and
     WHEREAS, the Committee or its designee has determined that the Participant
is eligible to receive an Award under the Plan in the form of an Incentive Stock
Option (the “Option”);
 

*   Any capitalized term used in this Agreement will have the meaning set forth
in this Agreement (including the table at the beginning of this Agreement) or,
if not defined in this Agreement, set forth in the Plan as it currently exists
or as it is amended in the future.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the Company hereby grants this Option to the Participant
subject to the following terms and conditions:
Terms and Conditions

1.   Grant. Subject to the terms of the Plan, the Participant is granted an
Option to purchase the number of Shares specified in the table at the beginning
of this Agreement.   2.   Exercise Amount. The purchase price to the Participant
for each Share subject to this Option will be the Exercise Price Per Share
specified in the table at the beginning of this Agreement. The aggregate of the
Exercise Price Per Share multiplied by the number of Shares exercised, plus the
amount of any tax withholding as provided in Section 15 of the Plan, will be the
“Exercise Amount.”   3.   Incentive Stock Option. This Option is intended to be
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).   4.   Exercise Schedule. Subject
to the terms of the Plan, the Option will vest and become exercisable as to the
number of Shares and on the dates specified in the Exercise Schedule at the
beginning of this Agreement. The Exercise Schedule is cumulative, meaning that
to the extent the Option has not already been exercised and has not expired,
terminated, or been cancelled, the Participant (or that Participant’s Successor
or Transferee) may exercise the Option and purchase all or any portion of the
Shares then exercisable under the Exercise Schedule.       To the extent the
aggregate Fair Market Value (determined as of the Grant Date of an Option) of
Shares with respect to which this Option and any other Incentive Stock Options
granted by the Company or its Affiliates are exercisable for the first time
during any calendar year exceeds $100,000 (or such amount proscribed in Code
Section 422), such excess Options will be treated as Non-Statutory Stock
Options. This $100,000 limit (or such amount proscribed in Code Section 422),
will be applied by taking such Incentive Stock Options into account in the order
in which they were granted.   5.   Expiration. This Option will expire at 4:00
p.m. Central Time on the earliest of:

  (a)   the Expiration Date specified in the table at the beginning of this
Agreement, which date will not be later than (i) seven years after the Grant
Date or, (ii) if the Participant owns or is deemed to own stock possessing more
than 10% of the combined voting power of all classes of stock of the Company or
of its Parent or Subsidiary, five years after the Grant Date;     (b)   the last
day of the period after the termination of Participant’s Service during which
the Option can be exercised (as specified in Section 7 of this Agreement); or  
  (c)   the date the Participant’s Service is terminated for Cause.

Page 2 of 7



--------------------------------------------------------------------------------



 



    No one may exercise this Option after it has expired, notwithstanding any
other provision of this Agreement.

6.   Procedure to Exercise Option.

  (a)   Notice of Exercise. This Option may be exercised by delivering written
notice of exercise to the Company at its headquarters in the form attached to
this Agreement or a similar form containing substantially the same information
and addressed or delivered to the Corporate Controller of the Company, or to the
Company’s outside Plan administrator if one has been appointed (the “Notice of
Exercise”). The Notice of Exercise will state the election to exercise the
Option, the number of Shares to be purchased, and will be signed by the person
exercising this Option. If the person exercising this Option is a Successor or
Transferee of the Participant, he or she must also submit appropriate proof of
his or her right to exercise this Option.     (b)   Tender of Payment. Upon
submitting a Notice of Exercise to the Company, the Participant will provide for
payment of the Exercise Amount through one or a combination of the following
methods:

  (1)   cash (including check, bank draft, or money order payable to the
Company);     (2)   to the extent permitted by law, a broker-assisted cashless
exercise in which the Participant irrevocably instructs a broker to deliver to
the Company proceeds of a sale of all or a portion of the Shares to be issued
pursuant to the exercise (or a loan secured by such Shares) in payment of the
Exercise Amount;     (3)   by delivery to the Company of unencumbered Shares
having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Amount; or     (4)   by authorizing the Company to retain, from the
total number of Shares as to which the Option is exercised, that number of
Shares having an aggregate Fair Market Value on the date of exercise equal to
the Exercise Amount.

      Notwithstanding the other terms of this subparagraph, the Participant will
not be permitted to pay any portion of the Exercise Amount with Shares (either
delivered to the Company or withheld by the Company), if the Committee, in its
sole discretion, determines that payment in such manner is undesirable.     (c)
  Delivery of Shares. As soon as practicable after the Company receives a Notice
of Exercise and the Exercise Amount provided for above, the Company will deliver
to the person exercising the Option, in the name of such person, the Shares
being purchased (net of the number of Shares sold or withheld, if any, to pay
the Exercise Amount), as evidenced by issuance of a stock certificate or
certificates, electronic delivery of such Shares to a brokerage account
designated by such person, or book-entry registration of such Shares with the
Company’s transfer agent. The Company will pay any original issue or transfer
taxes with respect to the issue or transfer of

Page 3 of 7



--------------------------------------------------------------------------------



 



      the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued will be fully paid and nonassessable.        
Notwithstanding anything to the contrary in this Agreement, the Company will not
be required to issue or deliver any Shares before the completion of such
registration or other qualification of such Shares under any state law, rule, or
regulation as the Company determines to be necessary or desirable.

7.   Employment Requirement. This Option may be exercised only if the
Participant has continuously provided Service to the Company or an Affiliate
since the Grant Date and continues to provide Service on the exercise date.
However, the Option may be exercised after termination of the Participant’s
Service (but in no event after the expiration of the Option) in the following
situations:

  (a)   The Option may be exercised within six months of termination of
Participant’s Service because of death or Disability, but only to the extent
that the Option was exercisable immediately prior to the termination of Service.
    (b)   The Option may be exercised within three months of termination of
Participant’s Service for any reason other than death, Disability or Cause, but
only to the extent that the Option was exercisable immediately prior to the
termination of Service.     (c)   If the Participant’s Service terminates after
a declaration made pursuant to Section 13 of the Plan in connection with a
Corporate Transaction, the Option may be exercised at any time permitted by such
declaration.     (d)   For greater certainty, no cash or other compensation will
be paid to any person in respect of an Option that the Participant may forfeit,
in whole in or in part, or which otherwise ceases to be exercisable, on account
of damages or otherwise relating to the forfeiture or non-exercise of any such
Option.

8.   Limitation on Transfer. While the Participant is alive, only the
Participant (or a Successor or Transferee) may exercise the Option. The Option
may not be sold, assigned or transferred other than by will or the laws of
descent and distribution or pursuant to a divorce decree or qualified domestic
relations order as defined by the Code, or Title I of ERISA. Any attempt to
assign, transfer, pledge, hypothecate, or otherwise dispose of this Option
contrary to the provisions hereof, and the levy of any attachment or similar
process upon this Option, will be void.   9.   No Stockholder Rights Before
Exercise. No Participant, Successor, or Transferee will have any rights as a
stockholder with respect to any securities covered by an Award unless and until
the date the Participant, Successor, or Transferee becomes the holder of record
of the Shares, if any, to which the Award relates.   10.   Adjustment for
Changes in Capitalization. If an “equity restructuring” (as defined in
Section 17 of the Plan) occurs that causes the per share value of the Shares to
change, the Committee will make such equitable adjustments to the Option as are
contemplated by

Page 4 of 7



--------------------------------------------------------------------------------



 



    Section 17 of the Plan in order to avoid dilution or enlargement of your
rights hereunder. The Committee may make such equitable adjustments to this
Option as and to the extent provided in Section 17 of the Plan in connection
with other changes in the Company’s capitalization contemplated by Section 17 of
the Plan.   11.   Tax Withholding. Delivery of Shares upon exercise of this
Option shall be subject to any required withholding taxes. As a condition
precedent to receiving Shares upon exercise of this Option, the Participant may
be required to pay to the Company, in accordance with the provisions of the
Plan, an amount equal to the amount of any required withholdings. Subject to any
rules or limitations the Committee may adopt, the Participant may cover all or
any part of any required withholdings (up to the Participant’s minimum required
tax withholding rate or such other rate that will not trigger a negative
accounting impact to the Company or any Affiliate) through a reduction in the
number of Shares delivered pursuant to the exercise of this Option or delivery
or tender to the Company of Shares held by the Participant, in each case valued
in the same manner as used in computing the withholding taxes under applicable
laws.   12.   Interpretation of This Agreement. All decisions and
interpretations made by the Committee with regard to any question arising under
this Agreement or the Plan will be binding and conclusive upon the Company and
the Participant (or that Participant’s Successor or Transferee). If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan will govern.   13.   Discontinuance of Employment.
Neither this Agreement, the Plan, nor the Option will confer on the Participant
any right with respect to continued Service with the Company or any of its
Affiliates, nor interfere in any way with the right of the Company or any
Affiliate to terminate such Service. Nothing in this Agreement will be construed
as creating an employment contract for any specified term between Participant
and the Company or any Affiliate. Neither any period of notice, if any, nor any
payment in lieu thereof, upon termination of Service, wrongful or otherwise,
will be considered as extending Participant’s period of Service for the purposes
of the Plan or any Option granted thereunder.   14.   Obligation to Reserve
Sufficient Shares. The Company will at all times during the term of this Option
reserve and keep available a sufficient number of Shares to satisfy this
Agreement.   15.   Binding Effect. This Agreement will be binding in all
respects on the heirs, representatives, successors and assigns of the
Participant (and included for the sake of clarification, a Successor or
Transferee of the Participant).   16.   Choice of Law. This Agreement is entered
into under the laws of the State of Minnesota and will be construed and
interpreted thereunder (without regard to its conflict-of-law principles).   17.
  Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to the grant and exercise
of this Option and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and

Page 5 of 7



--------------------------------------------------------------------------------



 



    understandings relating to the grant and exercise of this Option and the
administration of the Plan.   18.   Amendment and Waiver. Except as provided in
the Plan, this Agreement may be amended, waived, modified, or canceled only by a
written instrument executed by the parties or, in the case of a waiver, by the
party waiving compliance.   19.   Acknowledgment of Receipt of Copy. By
execution hereof, the Participant acknowledges having received a copy of the
Plan.

     IN WITNESS WHEREOF, the Participant and the Company have executed this
Agreement as of the                      day of
                                                             ,
                    .

                  SURMODICS, INC.       PARTICIPANT
 
               
By
                             
 
     
 
      Participant
 
  Name  
 
         
 
  Its  
 
       

Page 6 of 7



--------------------------------------------------------------------------------



 



Attachment 1
                                        ,                     
SurModics, Inc.
9924 West 74th Street
Eden Prairie, Minnesota 55344
Attention: Corporate Controller
Ladies and Gentlemen:
     I hereby exercise the following option (the “Option”) granted to me with
respect to the number of shares of Common Stock, par value $0.05 (“Shares”), of
SurModics, Inc. (the “Company”), indicated below:

             
Participant’s Name:
 
 
   
 
       
Grant Date:
 
 
   
 
       
Exercise Price Per Share:
 
 
   
 
       
Number of Shares With Respect to
       
Which the Option is Hereby Exercised:
 
 
   
 
       
Exercise Price:
 
 

  o   Enclosed with this letter is a check, bank draft or money order in the
amount of the Exercise Price.     o   Enclosed with this letter is a certificate
evidencing unencumbered Shares (duly endorsed in blank) having an aggregate Fair
Market Value equal to or in excess of the Exercise Price.     o   I hereby
authorize the Company to retain, from the total number of Shares as to which the
Option is exercised, that number of Shares having an aggregate Fair Market Value
on the date of exercise equal to the Exercise Amount, subject to the sole
discretion of the Committee to determine whether such manner of payment is
undesirable.     o   I hereby agree to pay the Exercise Price within five
business days of the date hereof and, as stated in the attached Broker’s Letter,
I have delivered irrevocable instructions to                                  
                                                          to promptly deliver to
the Company the amount of sale or loan proceeds from the Shares to be issued
pursuant to this exercise necessary to satisfy my obligation hereunder to pay
the Exercise Price.

 



--------------------------------------------------------------------------------



 



Tax Withholding

  o   I intend to pay any required withholding taxes in cash.     o   I intend
to pay any required withholding taxes in whole or in part with Shares, subject
to the sole discretion of the Committee to determine whether such manner of
payment is undesirable.

     If I am enclosing Shares with this letter, I hereby represent and warrant
that I am the owner of such Shares free and clear of all liens, security
interests and other restrictions or encumbrances. I agree that I will pay any
required withholding taxes in connection with this exercise.

2



--------------------------------------------------------------------------------



 



     Please issue a certificate (the “Certificate”) for the number of Shares
with respect to which the Option is being exercised in the name of the person
indicated below and deliver the Certificate to the address indicated below:

             
Name in Which to Issue Certificate:
       
 
 
 
     
Address to Which Certificate Should be Delivered:
 
 
     
 
 
 
     
 
 
 
     
 
 
 
   
 
       
Principal Mailing Address for
       
Holder of the Certificate (if different from above):
 
 
     
 
 
 
     
 
 
 
     
 
 
 
     
 
 
 

     
 
  Very truly yours,


 
   
 
   
 
  Signature
 
   
 
   
 
  Name, please print
 
   
 
   
 
  Social Security Number

3



--------------------------------------------------------------------------------



 



Attachment 2
                                        ,                     
SurModics, Inc.
9924 West 74th Street
Eden Prairie, Minnesota 55344
Attention: Corporate Controller
Ladies and Gentlemen:

             
Name of Participant:
 
 
   
 
       
Grant Date:
 
 
   
 
       
Exercise Price Per Share:
 
 
   
 
       
Number of Shares With Respect to
       
Which the Option is to be Exercised:
 
 
   
 
       
Exercise Price:
 
 

     The above Participant has requested that we finance the exercise of the
above Option to purchase Shares of common stock of SurModics, Inc. (the
“Company”) and has given us irrevocable instructions to promptly deliver to the
Company the amount of sale or loan proceeds from the Shares to be issued
pursuant to such exercise to satisfy the Participant’s obligation to pay the
Exercise Price.

     
 
  Very truly yours,


 
   
 
   
 
  Broker Name

         
 
  By    
 
       

